                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION



UNITED STATES OF AMERICA                          §
                                                  §
                                                  §   Civil Action No. 4:17-CV-101
v.
                                                  §
                                                      Judge Mazzant
                                                  §
ARNOLDO ANTONIO VASQUEZ
                                                  §
                                                  §

            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Report and Recommendation of the United States Magistrate

Judge in the above-entitled civil action which was heretofore referred to United States Magistrate

Judge Kimberly Priest Johnson pursuant to 28 U.S.C. § 636. On June 22, 2018, the Report of the

Magistrate Judge was entered containing her proposed findings of fact and recommendations that

the Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Dkt. #17) be denied, the Plaintiff’s

Motion for Summary Judgment (Dkt. #18) be denied, and the case should proceed to trial. On July

6, 2018, the Government filed objections to the Report and Recommendation.

        The Court, having made a de novo review of the objections raised by the Government, is of

the opinion that the ultimate conclusions of the Magistrate Judge are correct. Therefore, the Court

hereby adopts the ultimate conclusions of the Magistrate Judge that the Defendant’s Motion to

Dismiss Pursuant to Rule 12(b)(6) (Dkt. #17) be denied, the Plaintiff’s Motion for Summary

Judgment (Dkt. #18) be denied, and the case should proceed to trial as the conclusions of this Court.

It is, therefore,




                                                 1
.          ORDERED, ADJUDGED and DECREED that the Defendant’s Motion to Dismiss

    Pursuant to Rule 12(b)(6) (Dkt. #17) is DENIED, and the Plaintiff’s Motion for Summary Judgment

    (Dkt. #18) is DENIED.

           IT IS SO ORDERED.

           SIGNED this 28th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  2
